 



Exhibit 10.1

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

Original Issuance Date: October 12, 2017

 

Secured Promissory Note Date: December 22, 2017

 

SECURED PROMISSORY NOTE

 

FOR VALUE RECEIVED, the undersigned, MARRONE BIO INNOVATIONS, INC., a Delaware
corporation (the “Issuer”), hereby promises to pay to DWIGHT W. ANDERSON, an
individual (the “Lender”), on the Maturity Date, the principal sum of SIX
MILLION UNITED STATES DOLLARS ($6,000,000) or so much thereof as shall have been
advanced by the Lender to the Issuer as principal of the Loans under this
Secured Promissory Note (as hereafter amended, restated, replaced, supplemented
or otherwise modified, this “Note”) and shall remain outstanding. This Note
evidences, among other things, the obligation of the Issuer to repay the Loans
made hereunder from time to time by the Lender to the Issuer. Capitalized terms
used hereinafter and not otherwise defined have the meanings set forth in
Section VI.

 

This Secured Promissory Note is given in replacement of, and amends and restates
in its entirety, that certain Amended and Restated Promissory Note (the “First
Amended Note”), dated as of October 23, 2017, in the amount of $6,000,000, which
was given in replacement of, and amended and restated in its entirety, that
certain Promissory Note, dated as of October 12, 2017, in the amount of
$1,000,000 (the “Original Note”), each issued by the Issuer to the Lender. This
Secured Promissory Note is not intended to be, and shall not be construed to be,
a novation of any of the obligations owing under or in connection with the First
Amended Note or the Original Note, and any Loans outstanding under the First
Amended Note or Original Note will be deemed Loans made under this Secured
Promissory Note in accordance with its terms.

 

I. LOAN AND SECURITY.

 

1. Subject to the recitals, terms and conditions set forth in this Note, the
Lender shall make loans in an aggregate principal amount not exceeding Six
Million United States Dollars ($6,000,000) in the following order (collectively,
the “Loans”, and each, a “Loan”): (a) (i) on October 12, 2017, One Million
United States Dollars ($1,000,000), (ii) on October 23, 2017, One Million United
States Dollars ($1,000,000), (iii) on December 1, 2017, Five Hundred Thousand
United States Dollars ($500,000), (iv) on December 4, 2017, Five Hundred
Thousand United States Dollars ($500,000), (v) on December 8, 2017, Five Hundred
Thousand United States Dollars ($500,000) and (vi) on December 22, 2017, an
additional Five Hundred Thousand United States Dollars ($500,000), which amounts
the parties hereto acknowledge and agree were advanced as of such dates,
respectively, by the Lender to the Issuer and (b) after the date hereof, at the
election of the Lender in its sole discretion, as the Issuer may request from
time to time in whole or in part, Two Million United States Dollars ($2,000,000)
in the aggregate.

 

1 

 

 

2. The Obligations shall be secured by a first priority security interest in all
of the Collateral. The Collateral shall be pledged pursuant to the Security
Agreement, all terms of which are incorporated herein by this reference.

 

II. INTEREST.

 

1. The principal amount outstanding under the Loans advanced under this Note
will bear interest as follows:

 

(a) commencing on, and including from the date of the issuance of such Loan
through December 31, 2017 (or such later date as the Lender may decide in its
reasonable discretion and as notified to the Issuer), at a fixed per annum rate
equal to 1% per annum, which interest shall accrue on the outstanding principal
amount of such Loans and be payable in arrears on the Maturity Date unless
converted into shares of Issuer’s common stock (“Common Stock”), in either case
in the manner specified in Section V; and

 

(b) thereafter, at a fixed per annum rate equal to 10% per annum, which interest
shall accrue on the outstanding principal amount of such Loans and be payable in
arrears on the Maturity Date unless converted into shares Common Stock, in
either case in the manner specified in Section V.

 

2. Interest on the Loans advanced under this Note shall be computed on the basis
of the actual number of days elapsed over a year of 360 days. In computing such
interest, the date each Loan hereunder is issued shall be included and the date
of payment thereof shall be excluded.

 

III. MATURITY DATE.

 

The unpaid principal amount of the Loans outstanding under this Note plus all
accrued and unpaid interest thereon and all other amounts owed hereunder with
respect thereto will be paid in full in cash on the third anniversary of the
Original Issuance Date (the “Maturity Date”), in accordance with the terms of
this Note.

 

IV. CONDITIONS.

 

1. This Note shall become effective on the first date on which each of the
Issuer and the Lender shall have executed and delivered to the other party a
counterpart of this Note.

 

2 

 

 

2. The Lender shall not be obligated to make any Loans after the date hereof
until it has received copies of the Security Agreement, each Intercreditor
Agreement, each executed and delivered by each other party thereto.

 

3. The Lender shall not be obligated to make any Loans until each of the
following conditions shall have been satisfied or waived, in each case in the
reasonable discretion of the Lender:

 

(a) Both before and immediately after giving effect to the making of each Loan
by the Lender, the following statements shall be true and correct:

 

(1) the representations and warranties of the Issuer set forth in this Note
shall be true and correct in all material respects (other than such
representations and warranties which by their terms are already qualified by
materiality, in which case, such representations and warranties shall be true
and correct in all respects) with the same effect as if made on the date of
issuance of a loan request (except to the extent such representations and
warranties by their explicit terms relate to a specific earlier date, in which
case such representations and warranties shall be so true and correct as of such
earlier date); and

 

(2) no Event of Default shall have then occurred and be continuing or would
result immediately after giving effect to the making of such Loan by the Lender.

 

V. PAYMENTS.

 

1. Manner and Time of Payment. Except for any payment in the form of Common
Stock, all payments by the Issuer under this Note and the other Note Documents
of principal, interest and all other amounts owed hereunder shall be made in
same day funds and delivered to the Lender not later than 4:00 p.m. (New York
time) on the date such payment is due, with such payment to be made by wire
transfer of immediately available funds to the account designated by the Lender
to the Issuer in writing at least five (5) Business Days before the applicable
payment date; provided that funds received by the Lender after 4:00 p.m. (New
York time) shall be deemed to have been paid by the Issuer on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day which is not a Business Day, the payment shall be made
on the next succeeding Business Day and such additional period shall be included
in the computation of the payment of interest hereunder.

 

2. Usury. Under no circumstances will the rate of interest chargeable under this
Note be in excess of the maximum amount permitted by applicable New York law. If
excess interest is charged and paid in error, then the excess amount will be
promptly refunded.

 

3. Optional Prepayments. The Issuer may at any time and from time to time prepay
the Loans, in whole or in part, together with accrued interest to such date on
the amount prepaid, without premium or penalty, upon notice delivered to the
Lender, provided that that such notice may be contingent on the occurrence of a
refinancing or the consummation of a sale, transfer, lease or other disposition
of assets and may be revoked or the termination date deferred if the refinancing
or sale, transfer, lease or other disposition of assets does not occur.

 

3 

 

 

4. Optional Conversion. Any or all of the principal or accrued interest under
this Note may be converted into shares of Common Stock (the “Common Conversion
Shares”), at a rate of one (1) share of Common Stock per $1.00 of converting
principal or interest, rounded down to the nearest share with any fractional
amounts cancelled, at the election of the Lender by delivery of written notice
thereof to the Company. The Issuer shall issue Conversion Shares as of the date
of receipt of the foregoing notice, and cause to such Conversion Shares promptly
to be registered with the Issuer’s transfer agent (the “Transfer Agent”) as a
book entry position for the number of such Conversion Shares, in the name of
Ospraie Ag Science LLC or such other affiliate of the Lender as the Lender may
designate (the “Designated Recipient”) after the date hereof with 3 business
days’s prior written notice thereof to the Issuer.

 

5. Conversion on Financing. If the Issuer consummates a Qualified Financing
prior to the occurrence of the Maturity Date, the aggregate outstanding
principal balance of this Note and all accrued and unpaid interest thereon may,
at the election of the Lender by delivery of written notice thereof to the
Company, effective as of the date the Company receives the foregoing notice (the
“Conversion Date”), convert in whole without any further action by the Issuer or
the Lender, and without the payment of additional consideration by the Lender or
the Designated Recipient and in lieu of any cash repayment obligation by the
Issuer, into that number of the Financing Securities issued and sold in such
Qualified Financing determined by dividing (a) the aggregate outstanding
principal balance of this Note as of such Conversion Date, together with all
accrued and unpaid interest thereon through the Conversion Date, by (b) the
Conversion Price, and such Financing Securities shall be in the name of the
Designated Recipient. In connection with any conversion of this Note pursuant to
this Section V.5, the Designated Recipient will become a party to any purchase
agreement, investor rights agreement, voting agreement and any other similar
agreement entered into by the other investors in the Qualified Financing to the
extent not already a party thereto.

 

6. Limitations. Notwithstanding the foregoing Sections V.4 and V.5, unless the
Issuer has received approval from stockholders or waiver of applicable
limitations under the rules of The Nasdaq Capital Market, the Issuer shall not
effect any issuance of Conversion Shares, and the Lender shall not have the
right to receive any Common Conversion Shares or Financing Securities under this
Note, (a) until the listing of the Common Conversion Shares or Financing
Securities, as applicable, with The Nasdaq Capital Market, which the Issuer
undertakes to complete as soon as practicable, and (b) to the extent that (i)
after giving effect to such issuance, the Lender (together with the Lender’s
affiliates, and any other person acting as a group together with the Lender or
any of the Lender’s affiliates) would beneficially own any Common Stock in
excess of 19.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to such issuance or (ii) such issuance would
cause the Issuer to have issued a number of shares of Common Stock or securities
convertible or exercisable for shares of Common Stock in excess of 19.9% of the
number of outstanding shares of Common Stock on the date of this Note. Any
amounts not issuable to the Lender in Securities as a result of this paragraph
shall be payable in cash in accordance with Section V.1.

 

VI. DEFINITIONS.

 

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

 

4 

 

 

1. “A/S Intercreditor Agreements” means that certain Intercreditor Agreement,
dated as of the date hereof, by and between the Lender and Gordon Snyder, an
individual, as amended, restated, replaced, supplemented or otherwise modified
from time to time in accordance with its terms.

 

2. “A/S/W Intercredictor Agreement” means that certain Amended and Restated
Intercreditor Agreement, dated as of the date hereof, by and among the Lender
and Gordon Snyder, an individual, and Ivy Investment Management Company, as
administrative agent for the Waddell Lenders (as defined therein), as amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with its terms.

 

3. “Business Day” means a day on which commercial banks are not required or
authorized by law to close in New York, New York.

 

4. “Collateral” has the meaning given to such term in the Security Agreement.

 

5. “Conversion Price” means $0.50 (as adjusted for any stock dividend, stock
split, stock conversion, reclassification or similar transaction occurring after
the Secured Promissory Note Date).

 

6. “Equity Financing” means any issuance and sale for cash of Common Stock, or
any stock or equity security convertible into or exchangeable for Common Stock
and any warrant or option to acquire Common Stock or any such convertible or
exchangeable security (“Common Stock Equivalents”), by the Issuer occurring
after the date hereof.

 

7. “Financing Securities” means the identical class or series of Common Stock or
Common Stock Equivalents of the Issuer issued and sold in a Qualified Financing.

 

8. “Intercreditor Agreements” means, collectively, the A/S Intercredictor
Agreement, A/S/W Intercreditor Agreement or the LSQ Intercreditor Agreement, as
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with its terms.

 

9. “LSQ Intercreditor Agreement” means that certain Amended & Restated
Intercreditor Agreement, dated as of the date hereof, by and among the the
Lender and Gordon Snyder, an individual, Ivy Investment Management Company, as
administrative agent for the Waddell Lenders (as defined therein), and LSQ
Funding Group, L.C., as amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with its terms.

 

10. “Material Adverse Effect” means a material adverse change in, or material
adverse effect upon, the operations, business or financial condition of the
Issuer.

 

11. “Material Indebtedness” of the Issuer at any date, means, indebtedness the
outstanding principal amount of which exceeds in the aggregate $5,000,000.

 

12. “Note Documents” means, collectively, (a) this Note, (b) the Security
Agreement, (c) each Intercreditor Agreement and (c) each other related
agreement, certificate, document, or instrument executed and delivered by the
Issuer in connection with the foregoing, as each such other related agreement,
document or instrument may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with its terms.

 

5 

 

 

13. “Obligations” means, with respect to the Issuer, all amounts obligations and
liabilities of every type and description owing by the Issuer to the Lender
arising out of, under, or in connect with this Note, whether direct or indirect,
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidence
by any instrument or for the payment of money, including, without limitation,
(a) the Loan and (b) all interest under the Note, whether or not accruing after
the filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding.

 

14. “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and government authorities.

 

15. “Qualified Financing” means the first Equity Financing (or substantially
concurrent Equity Financings), primarily for equity financing purposes,
occurring after the date hereof which results in immediately available gross
proceeds to the Issuer, excluding proceeds from this Note and any other
indebtedness of the Issuer that converts into equity in such financing, of at
least $10 million; provided, that, (i) in order for any such Equity Financing to
constitute a “Qualified Financing,” at least 50% of the amount invested in such
Equity Financing must be made by Persons who are not an affiliate of the Issuer
and (ii) for the avoidance of doubt, the transactions contemplated to occur
after the date hereof under that certain Securities Purchase Agreement, dated as
of December 15, 2017, by and among the Issuer and the other parties a party
thereto, shall be deemed a Qualified Financing hereunder.

 

16. “Securities” means this Note and any Common Conversion Shares or Financing
Securities issued pursuant to this Note.

 

17. “Security Agreement” means that certain Security Agreement, dated as of the
date hereof, between the Issuer and the Lender, as amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with its
terms.

 

VII. REPRESENTATIONS AND WARRANTIES OF ISSUER.

 

1. Organization and Qualification. The Issuer (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority to own its property and to
transact the business in which it is engaged and proposes to engage, and (c) is
duly qualified and in good standing in each jurisdiction where the ownership,
leasing or operation of property or the conduct of its business requires such
qualification, in each case except where the failure to do so would have a
Material Adverse Effect.

 

6 

 

 

2. Authority and Enforceability; No Conflict. The Issuer has the organizational
power and authority, and the legal right to issue this Note and to perform all
of its obligations hereunder. The issuance of this Note by the Issuer has been
duly authorized by all necessary action on the part of the Issuer, and
constitutes a valid and binding obligation of the Issuer enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law). This Note and the other Note Documents do not, nor does the
performance or observance by the Issuer, if any, of any of the matters and
things herein or therein provided for, contravene or constitute a default under
(a) any provision of law or any judgment, injunction, order or decree binding
upon the Issuer, if any, (b) any provision of the organizational documents of
the Issuer, or (c) any material covenant, indenture or agreement of or affecting
the Issuer or any of its property, in each case except where such contravention
or default, individually or in the aggregate, could not be reasonably be
expected to have a Material Adverse Effect.

 

3. Approvals. No authorization, consent, license or exemption from, or filing or
registration with, any governmental authority, nor any approval or consent of
any other Person, is or will be necessary to the valid execution, delivery or
performance by the Issuer of this Note, except (a) those obtained or made on or
prior to the date hereof, (b) such filings as may be required to be made with
the United States Securities and Exchange Commission (the “Commission”) and any
state or foreign blue sky or securities regulatory authority after the issuance
of this Note by the Issuer, (c) such filings the absence of which could not
reasonably be expected to have a Material Adverse Effect, and (d) listing of the
Common Conversion Shares and Financing Securities with The Nasdaq Capital
Market.

 

4. Valid Issuance of Securities. The Conversion Shares issuable pursuant to this
Note, when issued, sold and delivered in accordance with the terms of this Note,
will be duly and validly issued, fully paid, and nonassessable.

 

5. Reports. The Issuer has filed all reports, schedules, forms, statements and
other documents required to be filed by it under the Securities Exchange Act of
1934, as amended, including pursuant to Section 13(a) or 15(d) thereof,
including Notifications of Late Filing on Form 12b-25, for the year preceding
the date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis. As of their respective filing
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Issuer included in the Issuer’s SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP, as applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Issuer and its consolidated Subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial year-end audit adjustments.

 

7 

 

 

6. Indebtedness for Borrowed Money. Schedule I hereto sets forth all of the
indebtedness for borrowed money of the Issuer owing to third parties as of the
date hereof.

 

VIII. REPRESENTATIONS AND WARRANTIES OF LENDER.

 

1. Purchase Entirely for Own Account. This Note is issued to the Lender in
reliance upon the Lender’s representation to the Issuer, which by the Lender’s
execution of this Note, the Lender hereby confirms, that the Note has been
acquired for investment for the Lender’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof, and that
the Lender has no present intention of selling, granting any participation in,
or otherwise distributing the same. By executing this Note, the Lender further
represents that the Lender does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Securities. The Lender has not been formed for the specific purpose of acquiring
the Securities.

 

2. Disclosure of Information. The Lender has had an opportunity to discuss the
Issuer’s business, management, financial affairs and the terms and conditions of
the offering of the Note with the Lender’s management and has had an opportunity
to review the Issuer’s facilities.

 

3. Restricted Securities. The Lender understands that the Securities have not
been, and may not be, registered under the Securities Act of 1933, as amended
(the “Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Lender’s
representations as expressed herein. The Lender understands that the Note is,
and the Conversion Shares will be, “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, the Lender
must hold the Securities indefinitely unless they are registered with the
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. The Lender further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Issuer which are outside of the Lender’s
control, and which the Issuer is under no obligation and may not be able to
satisfy. The Lender understands that the Securities may bear the legend set
forth above this Note or any other legend required by the securities laws of any
state to the extent such laws are applicable to the Securities represented by
the certificate so legended.

 

4. Accredited Investor. The Lender is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

 

8 

 

 

IX. EVENTS OF DEFAULT; REMEDIES.

 

If any of the following conditions or events (each, an “Event of Default”) shall
occur:

 

1. Failure by the Issuer to pay any principal of or interest on the Loans, or
any other amount due under this Note or the Note Documents, in each case five
(5) Business Days after the date on which such payment is due, whether at stated
maturity, by acceleration or otherwise; or

 

2. Any representation, warranty, certification or other statement made by the
Issuer in any Note Document or in any statement or certificate at any time given
by the Issuer in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect on the date as of which made;
or

 

3. The Issuer shall default in the performance of or compliance with any term
contained in this Note or any of the other Note Documents, and such failure
continues for thirty (30) Business Days after the date on which the Lender gives
written notice thereof to the Issuer; or

 

4. The commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, receivership or liquidation
or similar proceeding of any jurisdiction relating to the Issuer;

 

5. The Issuer shall incur Indebtedness for borrowed money owing to third parties
in an aggregate principal amount outstanding at any time exceeding $1,000,000,
except such indebtedness set forth on Schedule I hereto and any incurrences,
advances or borrowings contemplated thereby.

 

6. The Issuer (a) defaults in making any payment of any principal of any
Material Indebtedness on the scheduled or original due date with respect
thereto; (b) defaults in making any payment of any interest on any such Material
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (c) defaults in the
observance or performance of any other agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Material Indebtedness (or
a trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Material Indebtedness to become due prior to
its stated maturity or to become subject to a mandatory prepayment, repurchase,
redemption or offer to purchase by the obligor thereunder or to become payable;
or

 

7. At any time after the execution and delivery thereof, (a) any Note Document
shall cease to be in full force and effect or shall be declared null and void or
(b) the Issuer takes any action for the purpose of terminating, repudiating or
rescinding any Note Document executed by it or any of its obligations
thereunder:

 

9 

 

 

THEN, (A) upon the occurrence and during the continuation of any Event of
Default described in clause (4) above, the unpaid principal amount of and
accrued interest on the Loans and all other obligations hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by the Issuer, and any commitment or obligation of the Lender to make the
Loans or extend additional credit to the Issuer hereunder shall thereupon
terminate; and (B) upon the occurrence and during the continuation of any other
Event of Default, the Lender may, by written notice (which may be delivered by
facsimile or overnight courier) to the Issuer, declare (i) this Note and any
commitment or obligation of the Lender to make the Loans or extend additional
credit to the Issuer hereunder to be terminated, and/or (ii) all or any portion
of (1) the unpaid principal amount of and accrued interest on the Loans and (2)
all other obligations of the Issuer under this Note to be immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Issuer.

 

X. MISCELLANEOUS.

 

1. No delay or omission on the part of the Lender in exercising any right
hereunder shall operate as a waiver of such right or of any other rights of the
Lender, nor shall any delay, omission or waiver on any one occasion be deemed a
bar or waiver of the same or any other right on any further occasion.

 

2. Except as otherwise expressly provided in this Note, all notices and other
communications made or required to be given pursuant to this Note or the other
Note Documents shall be in writing and shall be delivered by hand, mailed by
United States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by electronic mail, telecopy, facsimile or telex
(with confirmation of receipt thereof), addressed to such party at the notice
address beneath its signature hereto or at such other address for notice as such
party shall last have furnished in writing to the Person giving the notice.

 

3. This Note, together with the Note Documents, constitutes the entire agreement
of the parties with respect to the subject matter hereof and is intended to
supersede all prior negotiations, understandings and agreements with respect
thereto.

 

4. In the event that any provision of this Note is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Note shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this Note is
held to be invalid, prohibited or unenforceable in any jurisdiction, such
provision, as to such jurisdiction, shall be ineffective to the extent of such
invalidity, prohibition or unenforceability without invalidating the remaining
portion of such provision or the other provisions of this Note and without
affecting the validity or enforceability of such provision or the other
provisions of this Note in any other jurisdiction.

 

5. This Note shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the Lender and the
Issuer, provided that neither party may assign or transfer any of its
obligations hereunder without the prior written consent of the other party.

 

10 

 

 

6. The obligation described in this Note is registered as to both principal and
any stated interest with the Issuer (or its agent) and transfer of the
obligation may be effected only by surrender of this Note, and either the
reissuance by the Issuer of this Note to the new holder or the issuance by the
Issuer of a new instrument to the new holder, such that interest payable under
the obligation qualifies as portfolio interest within the meaning of Section
871(h) of the Internal Revenue Code of 1986, as amended. The Lender shall
provide the Issuer with a properly completed Form W-8BEN (or successor form)
prior to the receipt of any interest under this Note and upon the Issuer’s
reasonable request.

 

7. Neither this Note nor any provision hereof may be amended, supplemented,
waived or otherwise modified except pursuant to an agreement or agreements in
writing entered into by the Issuer and the Lender. No waiver of any provision of
this Note or consent to any departure by the Issuer herefrom shall in any event
be effective unless the same shall be permitted by the preceding sentence, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.

 

8. The Issuer and every endorser and guarantor of this Note or the obligation
represented hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assent to any extension or postponement
of the time of payment or any other indulgence, to any substitution, exchange or
release of collateral and to the addition or release of any other party or
person primarily or secondarily liable. The Issuer acknowledges it has been
advised by counsel of its choice with respect to the effect of the foregoing
waivers and this Note, the other Note Documents and the transactions evidenced
by this Note and the other Note Documents.

 

9. This Note may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Note. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

 

10. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY NOTE DOCUMENT, OR ANY OBLIGATIONS HEREUNDER OR
THEREUNDER, SHALL BE BROUGHT EXCLUSIVELY IN THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK. BY EXECUTING AND DELIVERING THIS NOTE, EACH
PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS; (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH THE TERMS OF THIS NOTE; (IV) AGREES THAT,
SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (V)
AGREES THAT THE PROVISIONS OF THIS PARAGRAPH RELATING TO JURISDICTION AND VENUE
SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

11 

 

 

11. EACH OF THE PARTIES TO THIS NOTE HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS NOTE OR ANY OF THE NOTE DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship that each has already relied on
this waiver in entering into this Note, and that each will continue to rely on
this waiver in their related future dealings. Each party hereto further warrants
and represents that it has reviewed this waiver with its legal counsel and that
it knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS PARAGRAPH AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE OR ANY OF THE NOTE DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. In the event
of litigation, this Note may be filed as a written consent to a trial by the
court.

 

12. THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL FOR
ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

 

13. Notwithstanding anything herein to the contrary, the lien and security
interest granted to Lender pursuant to this Note and the exercise of any right
or remedy by Lender hereunder are subject to the provisions of the A/S
Intercreditor Agreement. If there is a conflict between the terms of the A/S
Intercreditor Agreement and this Note, the terms of the A/S Intercreditor
Agreement will control.

 

* * * * *

 

12 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Note to be duly
executed and duly delivered by its duly authorized officer as of the day and
year first above written.



 

  MARRONE BIO INNOVATIONS, INC.,   as Issuer       By: /s/ Pamela G. Marrone  
Name:   Pamela G. Marrone   Title:   Chief Executive Officer         Notice
Address:           Marrone Bio Innovations, Inc.     1540 Drew Avenue     Davis,
CA 95618         Attn:            Email:  

 

[SIGNATURE PAGE TO PROMISSORY NOTE]

 

 

 

 

Accepted and agreed:

 

DWIGHT W. ANDERSON,
as Lender

 

By: /s/ Dwight W. Anderson  

 

Notice Address:

 

Address:       437 Madison Avenue, 28th Floor     New York, New York 10022      
    Attn:         Email: dwighta@ospraie.com  

 

[SIGNATURE PAGE TO PROMISSORY NOTE]

 

 

 

 

Schedule I

 

Indebtedness for Borrowed Money

 

1. Indebtedness in connection with that certain Purchase Agreement, dated as of
August 20, 2015(as amended, restated, supplemented or otherwise modified from
time to time) with Ivy Science & Technology Fund, Waddell & Reed Advisors
Science & Technology Fund and Ivy VIP Science and Technology (the “Investors”),
pursuant to which the Issuer sold to such Investors senior secured promissory
notes in the aggregate principal amount of $40,000,000.

 

2. Indebtedness in connection with that certain Loan Agreement dated as of
October 2, 2012 (as amended, restated, supplemented or otherwise modified from
time to time), with certain lenders from time to time and Gordon Snyder, an
individual, as administrative agent for the Lenders, pursuant to which such
lenders agreed to purchase senior secured promissory notes in an aggregate
principal amount of up to $12,500,000.

 

3. Indebtedness in connection with that certain Business Loan Agreement, dated
as of June 13, 2014 (as amended, restated, supplemented or otherwise modified
from time to time), with Marrone Michigan Manufacturing, LLC and Five Star Bank,
pursuant to which Five Star Bank advanced loans in the aggregate principal
amount of $10,000,000.

 

4. Indebtedness in connection with that certain Invoice Purchase Agreement,
dated as of March 20, 2017 (as amended, restated, supplemented or otherwise
modified from time to time), with LSQ Funding Group, L.C., pursuant to which LSQ
may elect to purchase up to $7,000,000 of eligible customer invoices from the
Issuer.

 

SCHEDULE I TO PROMISSORY NOTE

 

 

 

